DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, and the species of an acidic sensitive polymer as the pH sensitive polymer and porous cores as the core type in the reply filed on 12 July 2022 is acknowledged.  The traversal is on the ground(s) that the groups do not lack unity over Delgado (US Patent 5,053,436).  The examiner does not dispute this in view of the claim amendments. Nevertheless, the examiner takes the position that the inventions lack unity for the following reasons.
  As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.” Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I is a microcapsule comprising a hollow or porous core and a pH sensitive shell encapsulating a component of a redox-initiator system. The microcapsule and its payload of claim 1 lacks an inventive step in view of the combination of Qian (US 2007/0088097 A1) in view of Sahouani et al. (US 2016/0088836 A1). The reason that claim 1 lacks an inventive step in view of this combination is set forth below.
As such, Group I does not share a special technical feature with the instant claims of Group II-III. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-III is broken.
As such, the requirement is still deemed proper, but is not made final because the examiner’s reason for setting forth a case of lack of unity has changed as compared to the reason presented in the restriction requirement mailed on 12 April 2022.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 July 2022.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites organic and inorganic peroxides, preferably hydroperoxide(s). Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences lead to confusion over the intended scope of a claim. See MPEP 2173.05(c)(I) and 2173.05(d). It is unclear if claim 8 is drawn to the full scope of organic and inorganic peroxides, or to hydroperoxides.
For the purposes of examination under prior art, claim 8 will be understood to be drawn to organic and inorganic peroxides.


Claim Interpretation
For the purposes of examination under prior art, the phrase “(meth)acrylate” is understood to refer to either a methacrylate or an acrylate. See page 4, third paragraph of the instant specification.
For the purposes of examination under prior art, claims 3, 4, and 10 are understood to require at least one of the recited features. These claims are not understood to require all of the recited features. Claim 10 is understood to require either a component with a pKa below 5, a component with one of the recited acidic moieties, or one or more polymerizable moieties.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 2007/0088097 A1) in view of Sahouani et al. (US 2016/0088836 A1).
Qian is drawn to a two part self-adhering dental composition, as of Qian, title and abstract. The method of Qian entails providing two pastes and mixing these immediately prior to application to the tooth surface, as of Qian, page 9, right column, claim 1, parts (II) and (III). The first paste comprises a substituted thiourea and an acidic compound, as of Qian, page 9, right column, claim 1, parts (b) and (d). Qian also teaches a hydroperoxide, as of Qian, page 10, claim 1, part (f). Qian suggests encapsulating and/or microencapsulating the thiourea in paragraphs 0016 and 0044.
Qian does not teach a microcapsule comprising a hollow or porous core and a shell composed of pH sensitive material.
Sahouani et al. (hereafter referred to as Sahouani) teaches polymeric composite particles, as of Sahouani, title and abstract. Said particles comprise a biologically active agent in the porous core, and a coating layer surrounding the core as of Sahouani, abstract. Said coating layer may be the following, as of Sahouani, paragraph 0128, which teaches (meth)acrylic acid as a thermoplastic polymer. The thermoplastic polymer of Sahouani is intended for the coating layer, as of paragraph 0005 of Sahouani.
Sahoauni does not appear to teach the required redox-initiator system.
It would have been prima facie obvious for one of ordinary skill in the art to have used the microcapsules of Sahouani to have encapsulated the materials such as the thiourea of Qian. Qian suggests microencapsulation and suggests using encapsulation methods known to one of ordinary skill in the art, as of Qian, paragraph 0016. Encapsulation of an agent in the microcapsule of Sahouani would have been known to one of ordinary skill in the art. As such, the skilled artisan would have been motivated to have encapsulated the agents taught by Qian such as thiourea in the microcapsule of Sahouani to have predictably protected the thiourea of Qian from its environment, including oxidants present in the environment, with a reasonable expectation of success.
As to claim 1, the claim requires a microcapsule comprising a porous core. Sahouani teaches this, as of Sahouani, abstract.
As to claim 1, the claim requires a component of a redox initiator system. As best understood by the examiner, the thiourea taught by Qian, in at least the abstract of the reference, is understood to read on the required redox initiator. Qian also teaches peroxides and/or hydroperoxides in the abstract that can be considered redox initiators.
As to claim 1, the claim requires a shell made from a pH sensitive material. The (meth)acrylic acid taught in paragraph 0128 of Sahouani is understood to read on the required pH sensitive material. This is because (meth)acrylic acid comprises carboxylic acid groups that are protonated at low pH and deprotonated at neutral or high pH.
As to claim 1, the claim requires that the redox initiator is encapsulated in the hollow or porous core, and that the shell at least partially encapsulates the hollow or porous core. Such encapsulation is suggested by Qian in paragraphs 0016 and 0044. Sahouani also teaches that the biologically active agents is positioned within the porous polymeric core, as of the abstract; this is understood to be encapsulation even though Sahouani does not specifically teach the word “encapsulation.” As such, the skilled artisan would have been motivated to have encapsulated the redox initiator of Qian in the porous core of Sahouani for predictable protection of the redox initiator from the environment with a reasonable expectation of success.
As to claim 2, Sahouani teaches a (meth)acrylate as the thermoplastic polymer, which is the coating, as of Sahouani, paragraph 0128.
As to claim 3, Sahouani teaches a 10 micron diameter in paragraph 0054. This is within the claimed range regarding the diameter.
As to claim 4, Sahouani teaches a thickness of the coating layer of at least 0.1 micrometers up to about 4 micrometers in paragraph 0143.
As to claim 5, Sahouani teaches copolymers of an alkyl (meth)acrylate as described above and (meth)acrylic acid in paragraph 0128. The alkyl (meth)acrylates described above in paragraph 0123 include methyl (meth)acrylate, ethyl (meth)acrylate, and others. This reads on the required copolymers of methacrylic acid and methyl (meth)acrylate.
As to claims 6-7, Qian teaches a thiourea, as of Qian, abstract. This reads on the required reducing agent.
As to claims 6 and 8, Qian teaches hydroxperoxides in the abstract of Qian.
As to claim 9, while Qian does not explicitly teach the word “kit”, Qian does teach the presence of two pastes, which are stored separately until immediately before use, as of Qian, page 9, claim 1, item (II). This would have motivated the skilled artisan to have formulated both components separately and to have placed them in a kit. Qian teaches a catalyst paste in at least paragraphs 0064 and 0071. Qian teaches a base paste in at least paragraphs 0065 and 0072-0073. The catalyst paste comprises 15 cumene hydroperoxide, as of paragraph 0064 of Qian, which is a component of the redox initiator. The base paste comprises 1-acetyl thiourea, as of paragraph 0065 of Qian, which is a second component of the redox initiator. The skilled artisan would have been motivated to have encapsulated the thiourea of the catalyst paste, as of Qian, paragraph 0016.
As to claim 10, Qian teaches the following base paste ingredients, as of page 7, paragraph 0065, reproduced below.

    PNG
    media_image1.png
    264
    470
    media_image1.png
    Greyscale

The abbreviation “HEMA” refers to hydroxyethyl methacrylate, as of Qian, paragraph 0037, and is understood to be a polymerizable moiety.
As to claim 11 regarding the base paste, Qian teaches the following catalyst paste ingredients, as of Qian, paragraph 0068, relevant table reproduced below.

    PNG
    media_image2.png
    233
    466
    media_image2.png
    Greyscale

HEMA, being hydroxyethyl methacrylate, is a curable non-acidic methacrylate component. Barium glass is a filler.
As to claim 11 regarding the base paste, such pastes are taught as of Qian, page 7, paragraph 0065, relevant table reproduced above. HEMA, being hydroxyethyl methacrylate, is a curable non-acidic methacrylate component. Sr/Zn FAS glass is a filler.


Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 2007/0088097 A1) in view of Lee et al. (US 2016/0332131 A1).
Qian is drawn to a two part self-adhering dental composition, as of Qian, title and abstract. The method of Qian entails providing two pastes and mixing these immediately prior to application to the tooth surface, as of Qian, page 9, right column, claim 1, parts (II) and (III). The first paste comprises a substituted thiourea and an acidic compound, as of Qian, page 9, right column, claim 1, parts (b) and (d). Qian also teaches a hydroperoxide, as of Qian, page 10, claim 1, part (f). Qian suggests encapsulating and/or microencapsulating the thiourea in paragraphs 0016 and 0044.
Qian does not teach a microcapsule comprising a hollow or porous core and a shell composed of pH sensitive material.
Lee et al. (hereafter referred to as Lee) is drawn to polyelectrolyte microcapsules used for encapsulating materials, as of Lee, title and abstract. The microcapsules of Lee may be hollow, as of Lee, paragraphs 0004 and 0047. Lee teaches coating with polyelectrolytes such as polyacrylic acid and polymethacrylic acid as of paragraph 0049 of Lee; this is understood to read on the required pH sensitive material. In fact, the example of Lee in the figure below the abstract (reproduced below) includes PAA (polyacrylic acid) and PEI (polyethylene imine); these are both understood to be pH sensitive materials.

    PNG
    media_image3.png
    195
    751
    media_image3.png
    Greyscale

Lee does not teach a redox initiator system.
It would have been prima facie obvious for one of ordinary skill in the art to have used the microcapsules of Lee to have encapsulated the materials such as the thiourea of Qian. Qian suggests microencapsulation and suggests using encapsulation methods known to one of ordinary skill in the art, as of Qian, paragraph 0016. Encapsulation of an agent in the microcapsule of Lee would have been known to one of ordinary skill in the art. As such, the skilled artisan would have been motivated to have encapsulated the agents taught by Qian such as thiourea in the microcapsule of Lee to have predictably protected the thiourea of Qian from its environment, including oxidants present in the environment, with a reasonable expectation of success.
As to claim 1, the claim requires a microcapsule with a hollow or porous core composed of polymeric material. The microcapsules of Lee have a hollow core and are composed of polymeric material.
As to claim 1, the claim requires a component of a redox initiator system. As best understood by the examiner, the thiourea taught by Qian, in at least the abstract of the reference, is understood to read on the required redox initiator. Qian also teaches peroxides and/or hydroperoxides in the abstract that can be considered redox initiators.
As to claim 1, the claim requires a pH sensitive shell. Lee teaches this, as of the figure in the abstract of Lee.
As to claim 1, the claim requires that the redox initiator is encapsulated in the hollow or porous core, and that the shell at least partially encapsulates the hollow or porous core. Such encapsulation is suggested by Qian in paragraphs 0016 and 0044, and taught by Lee at multiple locations in the reference including paragraphs 0046-0047 for active agents generically. As such, the skilled artisan would have been motivated to have encapsulated the redox initiator of Qian in the hollow core of Lee for predictable protection of the redox initiator from the environment with a reasonable expectation of success.
As to claim 2, Lee teaches polyacrylic acid in the shell, as of Lee, at least figure in abstract and also paragraph 0049 of Lee.
As to claim 3, Lee teaches spherical microcapsules in the figure in the abstract of Lee. Lee also teaches particle sizes from about 1 µm to about 200 µm in paragraph 0050.
As to claim 4, Lee teaches a thickness of about 10 nm to 10 µm in paragraph 0050. This overlaps with the claimed range of 0.1 µm (100 nm) to 5 µm. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 6-7, Qian teaches a thiourea, as of Qian, abstract. This reads on the required reducing agent.
As to claims 6 and 8, Qian teaches hydroxperoxides in the abstract of Qian.
As to claim 9, while Qian does not explicitly teach the word “kit”, Qian does teach the presence of two pastes, which are stored separately until immediately before use, as of Qian, page 9, claim 1, item (II). This would have motivated the skilled artisan to have formulated both components separately and to have placed them in a kit. Qian teaches a catalyst paste in at least paragraphs 0064 and 0071. Qian teaches a base paste in at least paragraphs 0065 and 0072-0073. The catalyst paste comprises 15 cumene hydroperoxide, as of paragraph 0064 of Qian, which is a component of the redox initiator. The base paste comprises 1-acetyl thiourea, as of paragraph 0065 of Qian, which is a second component of the redox initiator. The skilled artisan would have been motivated to have encapsulated the thiourea of the catalyst paste, as of Qian, paragraph 0016.
As to claim 10, Qian teaches the following base paste ingredients, as of page 7, paragraph 0065, reproduced below.

    PNG
    media_image1.png
    264
    470
    media_image1.png
    Greyscale

The abbreviation “HEMA” refers to hydroxyethyl methacrylate, as of Qian, paragraph 0037, and is understood to be a polymerizable moiety.
As to claim 11 regarding the base paste, Qian teaches the following catalyst paste ingredients, as of Qian, paragraph 0068, relevant table reproduced below.

    PNG
    media_image2.png
    233
    466
    media_image2.png
    Greyscale

HEMA, being hydroxyethyl methacrylate, is a curable non-acidic methacrylate component. Barium glass is a filler.
As to claim 11 regarding the base paste, such pastes are taught as of Qian, page 7, paragraph 0065, relevant table reproduced above. HEMA, being hydroxyethyl methacrylate, is a curable non-acidic methacrylate component. Sr/Zn FAS glass is a filler.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/595,217 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Instant claim 1 is drawn to a microcapsule comprising a hollow or porous core and a shell made from a pH sensitive material. The microcapsule encapsulates a component of a redox-initiator system. The shell may be made from various polymers and copolymers comprising (meth)acrylic acid, as of instant claim 5.
Copending claim 1 is drawn to a microcapsule comprising a hollow or porous core and a shell. The shell may be made from various polymers such as copolymers of methacrylic acid, as of copending claim 7. The microcapsule may encapsulate a redox-initiator system, as of copending claim 8.
The instant and copending claims differ at least because the copending claims recite that a gas is produced upon exposure to acid, which is not recited by instant claim 1. Also, it is unclear if copending claim 1 requires the pH sensitive shell, though copending claim 7 does recite such a material; therefore, it is unclear if the copending claims require all of the ingredients recited by the instant claims together. Nevertheless, it would have been prima facie for the skilled artisan to have combined features recited by copending claims 7 and 8 to have predictably made a microcapsule having a polymeric shell and encapsulating a redox-initiator system with a reasonable expectation of success. As such, the instant claims are prima facie obvious over the subject matter of the copending claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Additional Relevant Prior Art
As additional relevant prior art, the examiner cites Dungworth et al. (WO 2017/178297 A1). Dungworth et al. (hereafter referred to as Dungworth) is drawn to microcapsules comprising a core and a polymeric shell, as of Dungworth, title and abstract. The shell may be made from anionic monomers such as (meth)acrylic acid, as of Dungworth, page 10 line 25.
Nevertheless, no anticipation rejection over Dungworth has been written. This is at least because there is no clear evidence that the particle of Dungworth is porous or hollow.
The examiner notes that Dungworth teaches redox initiators, as of Dungworth, page 6, top three lines. Nevertheless, these redox initiators do not read on the claimed redox initiators. This is because, as best understood by the examiner, the redox initiators in Dungworth are used as intermediates in polymerization of monomers to form the microcapsule shell. As such, the skilled artisan would not have expected redox initiators to have been present in the final product of Dungworth because they would have already reacted with the monomers to form a polymer. In contrast, in the instantly claimed invention, redox initiators are present in the final product and appear to be the payload encapsulated in the microcapsule. Nothing in Dungworth would have motivated the skilled artisan to have encapsulated the redox initiator of Dungworth in the core of the microcapsule. This is because the redox initiator in Dungworth appears to be an intermediate in the formation of the product of Dungworth rather than the payload intended to be encapsulated in the microcapsule.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612